Exhibit 10.8
EXECUTION VERSION
TERMINATION AGREEMENT
November 5, 2008

     
DZ Bank AG, Deutsche
  GSS Holdings, Inc.
Zentral-Genossenschaftsbank
  114 West 47th Street
Frankfurt am Main
  Suite 2310
609 5th Avenue, 7th Floor
New York, New York 10017
Attention: Christian Haesslein
  New York, New York 10036
Attention: Andrew Stidd
 
   
Autobahn Funding Company LLC
  U.S. Bank National Association
c/o DZ Bank AG, Deutsche
  60 Livingston Avenue
Zentral-Genossenschaftsbank
  St. Paul, Minnesota 55107
Frankfurt am Main
609 5th Avenue, 7th Floor
New York, New York 10017
Attention: Christian Haesslein
  Attention: Toby Robillard
 
   
Wilmington Trust Company
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Capital Markets
   
 
   
Ladies and Gentlemen:
   

Reference is made to (i) that certain Loan and Servicing Agreement, dated as of
March 17, 2000, by and among TRM Inventory Funding Trust, as borrower (the
“Borrower”), TRM ATM Corporation, in its individual capacity and as servicer
(“TRM ATM”), Autobahn Funding Company LLC, as the lender (in such capacity, the
“Lender”) and as a certificate purchaser (in such capacity, a “Certificate
Purchaser”) and GSS Holdings, Inc., as a certificate purchaser (a “Certificate
Purchaser” and together with Autobahn Funding Company LLC, the “Certificate
Purchasers”), DZ Bank AG, Deutsche Zentral-Genossenschaftsbank Frankfurt am
Main, as administrative agent (in such capacity, the “Administrative Agent”) and
as liquidity agent (in such capacity, the “Liquidity Agent”), U.S. Bank National
Association (as successor to Keybank National Association), as collateral agent
(the “Collateral Agent”), and Wilmington Trust Company, as note registrar and as
owner trustee (in such capacity, the “Owner Trustee”) (as amended through the
date hereof, the “Loan and Servicing Agreement”) and (ii) that certain ATM Vault
Cash Purchase Agreement, dated as of the date hereof, by and among Genpass
Technologies, LLC doing business as Elan Financial Services, as buyer (the
“Buyer”), the Borrower, as seller, TRM ATM, as customer and the Administrative
Agent, as agent (the “Cash

 



--------------------------------------------------------------------------------



 



Purchase Agreement”). Capitalized terms used but not defined herein have the
meanings provided in the Loan and Servicing Agreement.
The Borrower hereby agrees to wire, or to cause its designee to wire,
$50,927,555.04 (the “Release Payment”) to the Credit Balance Settlement Account
in immediately available funds by 12:30 p.m. central standard time on
November 5, 2008 (the “Release Condition”) in consideration for the termination
of the Transaction Documents (other than the Trust Agreement) and release of all
collateral granted by the Borrower and the Owner Trustee thereunder and in full
satisfaction of all obligations of the Borrower to the Lender, the Certificate
Purchasers, the Administrative Agent and the Collateral Agent (the
“Obligations”). The components (e.g., principal, interest, fees and expenses) of
the Release Payment are specified on Schedule I hereto.
By acknowledging below, each of the Lender, the Certificate Purchasers, the
Administrative Agent and the Collateral Agent hereby agrees that, upon
satisfaction of the Release Condition, (i) it automatically releases any and all
right, title, claim and interest in the assets or property of the Borrower
(including all “Cash” (as defined in the Cash Purchase Agreement)) it may have
under the Transaction Documents and authorizes the Borrower to file any
requisite UCC-3 termination statements and UCC assignments in respect thereof,
(ii) the Obligations shall be fully satisfied, and the Transaction Documents
(other than the Trust Agreement — although the Certificate Purchasers shall no
longer have any right, title or interest in the Borrower) shall be terminated
(other than such provisions thereof which by their terms expressly survive the
termination thereof), and (iii) it shall, at the expense of Borrower, execute
and deliver to Borrower any release or termination documents provided by, and
reasonably requested by, Borrower from or after the date hereof to further
effectuate the foregoing.
TRM ATM hereby agrees to indemnify the Administrative Agent forthwith on demand,
from and against any and all Indemnified Amounts awarded against or incurred by
the Administrative Agent, as applicable, as a result of the Cash Purchase
Agreement or any of the transactions and amendments contemplated thereby,
including, without limitation, any claim arising out thereof or relating
thereto, excluding, however, Indemnified Amounts awarded against or incurred by
the Administrative Agent to the extent determined by a court of competent
jurisdiction or in binding arbitration to have resulted from gross negligence or
willful misconduct on the part of the Administrative Agent.
This Termination Agreement may be executed in any number of counterparts by the
parties hereto, each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
agreement. The parties hereto agree that delivery of an executed counterpart of
a signature page to this Termination Agreement by facsimile shall be effective
as delivery of an original executed counterpart of this Termination Agreement.
THIS TERMINATION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.
This Termination Agreement has been executed by Wilmington Trust Company not in
its individual capacity but solely in its capacity as Owner Trustee and in no
event shall Wilmington Trust Company in its individual capacity or as Owner
Trustee have any liability for the

 



--------------------------------------------------------------------------------



 



representations, warranties, covenants, agreements or other obligations of the
Borrower or any other Person hereunder or other documents delivered pursuant
hereto, as to all of which recourse shall be had solely to the assets of the
Borrower.
If you are in agreement with the foregoing terms, kindly execute this
Termination Agreement in the space provided below.

            Very truly yours,

TRM INVENTORY FUNDING TRUST,
as the Borrower
      By:   Wilmington Trust Company,         not in its individual capacity,   
    but solely as Owner Trustee   

            By:   /s/ Geoffrey J. Lewis         Name:   Geoffrey J. Lewis       
Title:   Senior Financial Services Officer        TRM ATM CORPORATION
      By:   /s/ Michael Dolan         Name:   Michael Dolan        Title:   CFO 
 

[signatures continue on the following page]

 



--------------------------------------------------------------------------------



 



            Acknowledged and Agreed to
as of the date first written above:

AUTOBAHN FUNDING COMPANY LLC,
as the Lender and a Certificate Purchaser         By:   DZ Bank AG, Deutsche    
    Zentral-Genossenschaftsbank        Frankfurt am Main   

            By:   /s/ Christian Haesslein         Name:   Christian Haesslein   
    Title:   Assistant Vice President            By:   /s/ Sandeep Srinath      
  Name:   Sandeep Srinath        Title:   Vice President   

            DZ BANK AG, DEUTSCHE ZENTRAL-
GENOSSENSCHAFTSBANK
FRANKFURT AM MAIN,
as the Administrative Agent and
as the Liquidity Agent
      By:   /s/ Christian Haesslein         Name:   Christian Haesslein       
Title:   Assistant Vice President            By:   /s/ Sandeep Srinath        
Name:   Sandeep Srinath        Title:   Vice President   

            Acknowledged and Agreed to
as of the date first written above:

GSS HOLDINGS INC.,
as a Certificate Purchaser
      By:   /s/ Bernard J. Angelo         Name:   Bernard J. Angelo       
Title:   Vice President   

[signatures continue on the following page]

 



--------------------------------------------------------------------------------



 



            Acknowledged and Agreed to
as of the date first written above:

U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity,
but solely as Collateral Agent
      By:   /s/ Toby Robillard         Name:   Toby Robillard        Title:  
Vice President        Acknowledged and Agreed to
as of the date first written above:

WILMINGTON TRUST COMPANY,
not in its individual capacity,
but solely as Owner Trustee
      By:   /s/ Geoffrey J. Lewis         Name:   Geoffrey J. Lewis       
Title:   Senior Financial Services Officer   

 



--------------------------------------------------------------------------------



 



Schedule List (1)
Schedule I — Flow of Funds Schedule
 

(1)   Pursuant to Regulation S-K Item 601(b)(2), the Company agrees to furnish
supplementally a copy of any omitted schedule or exhibit to the Securities and
Exchange Commission upon request.

 